Mr. Justice Farmer delivered the opinion of the court: Appellant filed objections in the county court of Saline county to certain taxes levied for county and road and bridge purposes when application-was made by the county collector for judgment against it for said taxes. The levy for county purposes was seventy-five cents on each $100 valuation, “said levy to be appropriated as follows, to-wit: Twenty (20) per cent to be set aside to pay for the keeping of the paupers of Saline county, Illinois, ten (10) per cent to pay on old judgments against said county, and the remainder of said levy to pay the ordinary expenses of said Saline county, Illinois.” Appellant paid its proportion of the taxes extended under the first two items, for keeping paupers and to pay judgments against the county, but objected to the remainder of the levy. Appellant also objected to a portion of the road and bridge tax levied for the towns of Rector, Raleigh, Harrisburg and Stone Fort. All of said towns are under what is known as the cash system. In each of them the commissioners of highways levied the sixty cents on the $100 valuation allowed by section 13 of the Road and Bridge act and attempted to levy an additional amount under section 14 of said act. It was to this additional tax attempted to be levied under section 14 that appellant objected. Its objections to both the county and the road .and bridge taxes were overruled and judgment rendered against its propery for said taxes. From that judgment it prosecutes this appeal. The certificate for the levy of road and bridge taxes in the town of Rector was for sixty cents on each $100 valuation for road and bridge purposes and to pay outstanding orders. The highway commissioners certified to the board of town auditors and assessor that in their opinion a greater levy than sixty cents on the $100 “is needed in said town in view of the contingency to build a bridge across North Fork creek one mile north of Texas City, not exceeding forty cents on the $100 assessed valuation.” In the town of Harrisburg, in addition to the levy of the sixty cents for road and bridge purposes and to pay outstanding orders, the commissioners certified to the board of town auditors and assessor that the additional sum they asked to have levied was desired “to pay for the old iron bridge across Middle Fork creek, upon" the upper Harrisburg and Equality road; to build a bridge across the Pankey branch, on the lower Harrisburg and Equality road; to build a bridge across Briar creek, on the Harrisburg and Whitesville road; to pay for building a bridge across Briar creek, on the Harrisburg and Independence road, and to pay for building a bridge across a slough on the Harrisburg and Raleigh road.” The additional levy in the town of Raleigh was for the “sole purpose of purchasing and placing across the Middle Fork tributary of Saline river, on the Harrisburg and Raleigh public highway, an iron bridge, and on the same stream on Marion and Eldorado public highway an iron bridge, known as Simpson bridge.” In the town of Stone Fort the additional levy to the sixty cents, under section 13, for road and bridge purposes and the payment of outstanding orders, was “for the purpose of building a bridge across Saline river at the railroad tank.” It will be seen that in none of these certificates is it stated any contingency exists which would authorize the additional levy. All the purposes' for which it is made, as stated in the certificates, are the ordinary road and bridge purposes, for which the maximum levy, under section 13, is sixty cents. Commissioners of highways cannot avail of the provisions of section 14 to levy a tax in addition to the maximum rate allowed for road and bridge purposes and to pay outstanding orders because they may be of opinion the maximum rate allowed by law for such purposes will be insufficient. To permit this to be done would be to nullify the statute. Section 14 can only be availed of to meet some contingency, and the certificate must state that the tax is desired to meet a contingency and what the contingency is. (St. Louis, Alton and Terre Haute Railroad Co. v. People, 224 Ill. 155; Toledo, St. Louis and Western Railroad Co. v. People, 226 id. 557; People v. Cincinnati, Lafayette and Chicago Railway Co. ante, p. 363; People v. Kankakee and Southwestern Railroad Co. ante, p. 109.) The county court erred in overruling appellant’s objections to these taxes. Section 121 of the Revenue act requires the levy of county taxes, where the tax is levied for several purposes, to state the amount levied for each purpose separately, and we have held this statute must be substantially complied with. (People v. Cincinnati, Indianapolis and Western Railway Co. 224 Ill. 523; People v. Toledo, St. Louis and Western Railroad Co. post, p. 498; People v. Kankakee and Southwestern Railway Co. supra; People v. Illinois and Indiana Railroad Co. ante, p. 377.) A levy to pay the “ordinary expenses” of the county is not a compliance with the statute, and the county court erred in .overruling appellant’s objections to judgment for this tax. The judgment of the county court is therefore reversed and the cause remanded to that court, with directions to sustain appellant’s objections and refuse judgment for sale. Reversed and remanded, with directions.